Title: From Thomas Jefferson to Henry Skipwith, 11 December 1789
From: Jefferson, Thomas
To: Skipwith, Henry



Dear Sir
Eppington Dec. 11. 1789.

Mr. Fulwar Skipwith informed me at Richmond that you would be there to-day, and that he supposed you would return by this place on Monday. I propose to leave this about Tuesday, and to have the pleasure of visiting Hors du monde on my way up. But as it is essential we should be together, and I find that Mr. Eppes will hardly consent to go from home, I take the liberty of begging you to come by this place that we may take such arrangements together as our mutual interests seem to require and the shortness of my stay will admit. I make no enquiries about Mrs. Skipwith hoping to see her so soon; and for the same reason add to yourself only assurances of the sincere esteem of Dear Sir Your affectionate friend & servt.,

Th: Jefferson

